In the Supreme Court of Georgia



                               Decided: June 21, 2021


  S20G1214. STAR RESIDENTIAL, LLC et al. v. HERNANDEZ.


     MELTON, Chief Justice.

     This case arises from an incident in which Manuel Hernandez

was shot and seriously injured by unknown assailants as he

approached the doorway to his apartment. Hernandez filed suit

against the owner of the apartment complex, Terraces at

Brookhaven, and the operator of the complex, Star Residential, LLC

(collectively “Star Residential”), asserting, among other things, a

nuisance claim under the Georgia Street Gang Terrorism and

Prevention Act, OCGA § 16-15-1 et seq. (the “Gang Act”). Hernandez

claimed that he was entitled to treble damages (i.e., three times the

actual damages he sustained in the shooting) and punitive damages

under OCGA § 16-15-7 (c) because his injuries occurred as a result

of a criminal street gang creating a public nuisance on Star
Residential’s property. 1 See OCGA § 16-15-7 (a) (“Any real property

which is erected, established, maintained, owned, leased, or used by

any criminal street gang for the purpose of conducting criminal gang

activity shall constitute a public nuisance and may be abated as

provided by Title 41, relating to nuisances.”) and (c) (“Any person

who is injured by reason of criminal gang activity shall have a cause

of action for three times the actual damages sustained and, where

appropriate, punitive damages[.]”). Star Residential moved to

dismiss Hernandez’s nuisance claim but the trial court denied the

motion.

      The Court of Appeals affirmed the trial court’s denial of the

motion to dismiss, holding, in relevant part, that whether to hold a

property owner liable under OCGA § 16-15-7 (c) of the Gang Act for

maintaining a public nuisance is always a question for the factfinder

to decide, and not for the court. See Star Residential, LLC v.

Hernandez, 354 Ga. App. 629, 633-634 (1) (841 SE2d 392) (2020)


      1  There is no claim in this case that Star Residential was directly
affiliated or involved with a street gang. Nor is there any allegation that Star
Residential was involved in the shooting or engaged in criminal gang activity.
                                       2
(“OCGA § 16-15-7 provides for a cause of action for treble damages

to persons injured by reason of criminal gang activity if the

factfinder determines that the action is consistent with the . . .

codified legislative intent [of the Gang Act]. . . . Thus, whether the

present action is consistent with the intent set forth in OCGA § 16-

15-2 is not a threshold issue for courts to resolve[.]”). We granted

Star Residential’s petition for a writ of certiorari to determine

whether the Court of Appeals properly construed the civil liability

provision of OCGA § 16-15-7 (c). For the reasons that follow, we

conclude that the Court of Appeals’ interpretation of the statute is

incorrect. Accordingly, we reverse.

     1. In order to determine the proper meaning of § 16-15-7 (c) of

the Gang Act, we examine the Act’s plain language, presuming

     that the General Assembly meant what it said and said
     what it meant. To that end, we must afford the statutory
     text its plain and ordinary meaning, we must view the
     statutory text in the context in which it appears, and we
     must read the statutory text in its most natural and
     reasonable way, as an ordinary speaker of the English
     language would . . . [and] if the statutory text is clear and
     unambiguous, we attribute to the statute its plain


                                  3
     meaning, and our search for statutory meaning is at an
     end.

(Citations and punctuation omitted.) Deal v. Coleman, 294 Ga. 170,

172-173 (1) (a) (751 SE2d 337) (2013). Additionally, “in construing

language in any one part of a statute, a court should consider the

entire scheme of the statute and attempt to gather the legislative

intent from the statute as a whole.” (Citation and punctuation

omitted.) Lyman v. Cellchem Int’l, Inc., 300 Ga. 475, 477 (796 SE2d

255) (2017).

     With these principles in mind, our analysis begins with a

consideration of the relevant language contained in OCGA § 16-15-

7 of the Gang Act, which states:

     (a) Any real property which is erected, established,
     maintained, owned, leased, or used by any criminal street
     gang for the purpose of conducting criminal gang activity
     shall constitute a public nuisance and may be abated as
     provided by Title 41, relating to nuisances.

     (b) An action to abate a nuisance pursuant to this Code
     section may be brought by the district attorney, solicitor-
     general, prosecuting attorney of a municipal court or city,
     or county attorney in any superior, state, or municipal
     court.


                                   4
     (c) Any person who is injured by reason of criminal gang
     activity shall have a cause of action for three times the
     actual damages sustained and, where appropriate,
     punitive damages; provided, however, that no cause of
     action shall arise under this subsection as a result of an
     otherwise legitimate commercial transaction between
     parties to a contract or agreement for the sale of lawful
     goods or property or the sale of securities regulated by
     Chapter 5 of Title 10 or by the federal Securities and
     Exchange Commission. Such person shall also recover
     attorney’s fees in the trial and appellate court and costs
     of investigation and litigation reasonably incurred. All
     averments of a cause of action under this subsection shall
     be stated with particularity. No judgment shall be
     awarded unless the finder of fact determines that the
     action is consistent with the intent of the General
     Assembly as set forth in Code Section 16-15-2.

     (d) The state, any political subdivision thereof, or any
     person aggrieved by a criminal street gang or criminal
     gang activity may bring an action to enjoin violations of
     this chapter in the same manner as provided in Code
     Section 16-14-6 [Civil Remedies under the Georgia
     Racketeer Influenced and Corrupt Organizations Act].

     Read as a whole, OCGA § 16-15-7 provides different causes of

action for different remedies with different plaintiffs and

defendants. The first such cause of action is for nuisance, which is

covered under subsections (a) and (b). In this regard, OCGA § 16-15-

7 (a) states:


                                 5
      Any real property which is erected, established,
      maintained, owned, leased, or used by any criminal street
      gang for the purpose of conducting criminal gang activity
      shall constitute a public nuisance and may be abated as
      provided by Title 41, relating to nuisances.

(Emphasis supplied).

      Subsection (a) says nothing about civil damages. It does not

create an ability for any party to pursue an action for damages

arising from a public nuisance created by criminal gang activity. To

the contrary, the subsection speaks only in terms of abatement of a

public nuisance. 2 See, e.g., Superior Farm Mgmt. v. Montgomery,

270 Ga. 615, 615 (513 SE2d 215) (1999) (action in abatement

involves temporary and permanent injunctive relief to halt activity

that is causing nuisance). The Gang Act then goes on in subsection

(b) to identify the plaintiffs who may pursue an action for

abatement:




      2Hernandez points to OCGA § 41-1-3, which allows an individual to
pursue a cause of action for nuisance damages “if a public nuisance in which
the public does not participate causes special damage to [that] individual.”
However, his reliance on OCGA § 41-1-3 is misplaced, as the general provisions
on nuisance contained in Chapter 1 of Title 41 have nothing to do with the
abatement procedures contained in Chapter 2 of Title 41.
                                      6
      An action to abate a nuisance pursuant to this Code
      section may be brought by the district attorney, solicitor-
      general, prosecuting attorney of a municipal court or city,
      or county attorney in any superior, state, or municipal
      court.

(Emphasis supplied).

      As in subsection (a), there is no mention in subsection (b) of the

availability of civil damages. And, with respect to the remedy that

is available under subsection (a) – abatement – private individuals

are not listed as proper parties under subsection (b) to pursue such

a remedy under the Gang Act. 3 The specific entities listed as proper

parties to pursue abatement are “the district attorney, solicitor-

general, prosecuting attorney of a municipal court or city, or county


      3  Under Chapter 2 of Title 41, “[p]rivate citizens may not generally
interfere to have a public nuisance abated. A complaint must be filed by the
district attorney, solicitor-general, city attorney, or county attorney on behalf
of the public. However, a public nuisance may be abated upon filing of a
complaint by any private citizen specially injured.” OCGA § 41-2-2. While
OCGA § 16-15-7 (b) lists many of the same entities referenced in OCGA § 41-
2-2 as proper plaintiffs to pursue an action for abatement under the Gang Act,
OCGA § 16-15-7 (b) also contains some significant differences from OCGA § 41-
2-2. Specifically, OCGA § 16-15-7 (b) adds the “prosecuting attorney of a
municipal court or city” to the list of potential plaintiffs who may file a
complaint to abate a nuisance under the Gang Act, but deletes from that list
the “city attorney” referenced in OCGA § 41-2-2. Furthermore, unlike OCGA §
41-2-2, OCGA § 16-15-7 (b) does not contain any reference to specially injured
individuals being allowed to pursue an action for abatement.

                                       7
attorney.” This demonstrates that the General Assembly intended

that private individuals would not be able to pursue an action for

abatement under the Gang Act. See Turner v. Ga. River Network,

297 Ga. 306, 308 (773 SE2d 706) (2015) (Some “longstanding tenets

of statutory construction [are] expressio unius est exclusio alterius

(expression of one thing implies exclusion of another) and expressum

facit cessare tacitum (if some things are expressly mentioned, the

inference is stronger that those not mentioned were intended to be

excluded.”)) (citation omitted; emphasis in original). Thus, under the

plain terms of subsections (a) and (b), Hernandez cannot pursue any

form of damages or abatement in connection with a public nuisance

created by criminal gang activity.

     Separate from the nuisance abatement action created by

subsections (a) and (b) for certain public officials, the next cause of

action created by OCGA § 16-15-7 is defined in subsection (c). That

subsection provides that “[a]ny person who is injured by reason of

criminal gang activity shall have a cause of action for three times

the actual damages sustained and, where appropriate, punitive

                                  8
damages.” (Emphasis supplied). In other words, a cause of action

under subsection (c) must result from criminal gang activity, which

is defined as

     the commission, attempted commission, conspiracy to
     commit, or the solicitation, coercion, or intimidation of
     another person to commit any of the following offenses on
     or after July 1, 2006:
     (A) Any offense defined as racketeering activity by Code
     Section 16-14-3;
     (B) Any offense defined in Article 7 of Chapter 5 of this
     title, relating to stalking;
     (C) Any offense defined in Code Section 16-6-1 as rape, 16-
     6-2 as aggravated sodomy, 16-6-3 as statutory rape, or 16-
     6-22.2 as aggravated sexual battery;
     (D) Any offense defined in Article 3 of Chapter 10 of this
     title, relating to escape and other offenses related to
     confinement;
     (E) Any offense defined in Article 4 of Chapter 11 of this
     title, relating to dangerous instrumentalities and
     practices;
     (F) Any offense defined in Code Section 42-5-15, 42-5-16,
     42-5-17, 42-5-18, or 42-5-19, relating to the security of
     state or county correctional facilities;
     (G) Any offense defined in Code Section 49-4A-11, relating
     to aiding or encouraging a child to escape from custody;
     (H) Any offense of criminal trespass or criminal damage
     to property resulting from any act of gang related
     painting on, tagging, marking on, writing on, or creating
     any form of graffiti on the property of another;
     (I) Any criminal offense committed in violation of the laws
     of the United States or its territories, dominions, or
     possessions, any of the several states, or any foreign

                                 9
     nation which, if committed in this state, would be
     considered criminal gang activity under this Code section;
     and
     (J) Any criminal offense in the State of Georgia, any other
     state, or the United States that involves violence,
     possession of a weapon, or use of a weapon, whether
     designated as a felony or not, and regardless of the
     maximum sentence that could be imposed or actually was
     imposed.

(Emphasis supplied.) OCGA § 16-15-3 (1).

     Consistent with the manner in which we have interpreted the

language “by reason of” in similar statutory contexts, the plain

language of subsection (c) indicates that an injured person may

pursue a cause of action for treble and, where appropriate, punitive

damages against the actors who proximately caused the plaintiff’s

injuries by reason of their criminal gang activity. Cf. Vernon v.

Assurance Forensic Accounting, LLC, 333 Ga. App. 377, 391-93 (4)

(2015) (plaintiff injured “by reason of” criminal racketeering

activities must show that the defendant who engaged in the illegal

racketeering activities proximately caused the plaintiff’s injuries).

In this case, however, there is no allegation that Star Residential

itself committed, attempted to commit, conspired to commit, or

                                 10
solicited, coerced, or intimidated another person to commit any of

the criminal gang activity that injured Hernandez. Accordingly,

Hernandez cannot maintain a cause of action against Star

Residential under subsection (c) as a matter of law.

      In reaching its erroneous conclusion that Hernandez could

maintain a nuisance cause of action under subsection (c), the Court

of Appeals improperly grafted the terms of subsections (a) and (b)

onto subsection (c) even though, as explained above, these

subsections describe entirely separate causes of action. Subsections

(a) and (b) describe the nature of a public nuisance created by

criminal gang activity and provide procedures for specific public

officials to abate that nuisance, whereas subsection (c) provides a

private cause of action for damages against the members and

associates of criminal street gangs who proximately cause a

plaintiff’s injury through criminal gang activity. 4 There is no cause


      4  The fact that subsection (c) provides a separate remedy from the
abatement remedy referenced in subsections (a) and (b) is underscored by the
final section of OCGA § 16-15-7. Subsection (d) establishes yet another cause
of action for a different set of plaintiffs with the remedy of injunction, providing
that
                                        11
of action for abatement available to Hernandez under subsections

(a) and (b), nor does any viable cause of action against Star

Residential exist under the separate provisions of subsection (c)

under the facts alleged in this case.

      Thus, with regard to the nuisance claim alleged by Hernandez,

because the Gang Act does not establish a cause of action for

damages under subsection (c) arising from a public nuisance created

by gang activity as defined under subsections (a) and (b), the Court



      [t]he state, any political subdivision thereof, or any person
      aggrieved by a criminal street gang or criminal gang activity may
      bring an action to enjoin violations of this chapter in the same
      manner as provided in Code Section 16-14-6 [civil remedies for
      violations of Georgia’s RICO Act].

Subsection (d) allows individuals aggrieved by a criminal gang or criminal
gang activity (as well as governmental entities) to enjoin violations of the Gang
Act in the same manner that individuals can enjoin violations of the RICO Act.
This includes obtaining an order from a superior court that would require a
defendant to divest himself of any interest in a criminal enterprise, impose
restrictions on the defendant’s future investments, order the dissolution of an
enterprise, order the revocation of an enterprise’s license to operate in the
state, or order the forfeiture of a company’s charter. See OCGA § 16-14-6 (a).
The authority for individuals to enjoin certain activities provided in subsection
(d) has nothing to do with the abatement of a nuisance by public officials
provided in subsections (a) and (b), nor does it have anything to do with
damages as provided in subsection (c). The terms of subsection (d) cannot be
rationally grafted onto the terms of subsections (a) to (c). The plain language
of OCGA § 16-15-7 makes clear that the statute provides for several separate
remedies in its separate subsections.
                                       12
of Appeals erred in concluding otherwise. We cannot read beyond

the plain language of the Gang Act to create a private civil cause of

action for nuisance damages under subsection (c) where none exists.

See, e.g., You v. J.P. Morgan Chase Bank, 293 Ga. 67, 75 (4) (743

SE2d 428) (2013) (“As members of this State’s judicial branch, it is

our duty to interpret the laws as they are written.”); State v. Fielden,

280 Ga. 444, 448 (629 SE2d 252) (2006) (“[U]nder our system of

separation of powers this Court does not have the authority to

rewrite statutes.”).

     2. The Court of Appeals also erred in its interpretation of the

following language of OCGA § 16-15-7 (c):

     No judgment shall be awarded unless the finder of fact
     determines that the action is consistent with the intent of
     the General Assembly as set forth in Code Section 16-15-
     2.

(Emphasis supplied).

     The Court of Appeals reasoned that this language indicated

that “it is for the factfinder to determine whether [a cause of] action

is consistent with the legislative intent expressed in OCGA § 16-15-


                                  13
2.” (Emphasis in original.) Star Residential, supra, 354 Ga. App. at

634 (1). Accordingly, the Court of Appeals determined that whether

Hernadez’s cause of action was “consistent with the intent set forth

in OCGA § 16-15-2 [was] not a threshold issue for courts to resolve,”

and that the court had to “give effect to that policy choice” of the

General Assembly. Id. This reasoning is incorrect.

     As an initial matter, “[o]ur well established rules of statutory

interpretation require courts to ascertain the legislature’s intent in

enacting the law in question.” (Citation omitted; emphasis supplied.)

Inagawa v. Fayette County, 291 Ga. 715, 717 (1) (732 SE2d 421)

(2012). And, there is nothing in the language of subsection (c) to

indicate that the General Assembly intended for a jury to usurp the

judiciary’s role of determining the meaning of the statute at issue.

The plain language of subsection (c) states that no judgment shall

be awarded under the subsection unless the cause of action

presented to the factfinder is consistent with the legislative intent

of the statute. This means only that, once a legally appropriate cause

of action is submitted to the factfinder for decision, that factfinder

                                 14
must be instructed on the legislative intent codified in OCGA § 16-

15-2 in order to determine if the circumstances of the case warrant

the imposition of liability under OCGA § 16-15-7 (c). 5 The statute

simply does not say that a factfinder must determine the meaning

of subsection (c) in the first instance, which is a role reserved for the

courts. 6

      Judgment reversed. All the Justices concur.




      5  In this regard, OCGA § 16-15-2 acts as a limit on the scope of conduct
for which defendants may be held liable for damages under OCGA § 16-15-7
(c). For example, pursuant to OCGA § 16-15-2 (a):

      It is not the intent of this chapter to interfere with the exercise of
      the constitutionally protected rights of freedom of expression and
      association. The General Assembly recognizes the constitutional
      right of every citizen to harbor and express beliefs on any lawful
      subject whatsoever, to associate lawfully with others who share
      similar beliefs, to petition lawfully constituted authority for a
      redress of perceived grievances, and to participate in the electoral
      process.

      6   No other business. . . .
                                       15